       Case 1:20-cv-01587-WMR Document 62 Filed 12/04/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


GEORGIA ASSOCIATION OF
LATINO ELECTED OFFICIALS, INC.,
as an organization, et al.,
                                             Civil Action
                           Plaintiffs,       Case No. 1:20-cv-01587-WMR

v.

GWINNETT COUNTY BOARD OF
REGISTRATION AND ELECTIONS, et
al.,

                           Defendants.



                     PLAINTIFFS’ NOTICE OF APPEAL

      Notice is hereby given that, pursuant to 28 U.S.C. § 1292, Plaintiffs Georgia

Association of Latino Elected Officials, Inc., Georgia Coalition for the People’s

Agenda, Inc., Asians Americans Advancing Justice – Atlanta, Inc., New Georgia

Project, Common Cause, Albert Mendez, and Limary Ruiz Torres, hereby appeal

to the United States Court of Appeals for the Eleventh Circuit in the above-

captioned case from the Court’s Order and Judgment entered on October 5, 2020

[Docs. 58 & 59], granting Defendants’ Motions to Dismiss [Docs. 38 & 39]
       Case 1:20-cv-01587-WMR Document 62 Filed 12/04/20 Page 2 of 4




Plaintiffs’ Second Amended Complaint [Doc. 36] and declining to grant Plaintiffs’

September 11, 2020 Motion for Leave to File Supplemental Complaint [Doc. 53].

Dated: December 4, 2020        Respectfully submitted,

                               /s/ Bryan L. Sells
                               BRYAN L. SELLS
                               Georgia Bar #635562
                               The Law Office of Bryan L. Sells, LLC.
                               P.O. Box 5493
                               Atlanta, GA 31107-0493
                               (404) 480-4212 (voice/fax)
                               bryan@bryansellslaw.com

                               /s/ John Powers
                               Ezra Rosenberg*
                               Julie Houk*
                               John Powers*
                               Lawyers’ Committee for Civil Rights Under Law
                               1500 K Street NW, Suite 900
                               Washington, DC 20005
                               Telephone: (202) 662-8300
                               erosenberg@lawyerscommittee.org
                               jhouk@lawyerscommittee.org
                               jpowers@lawyerscommittee.org

                               *Admitted pro hac vice

                               Counsel for Plaintiffs
       Case 1:20-cv-01587-WMR Document 62 Filed 12/04/20 Page 3 of 4




        LOCAL RULE 7.1(D) CERTIFICATION OF COMPLIANCE

       I certify that this pleading has been prepared with Times New Roman font,

14 point, as approved by the Court in L.R. 5.1(C), N.D. Ga.


                               /s/ John Powers
                               John Powers
                               Lawyers’ Committee for Civil Rights Under Law
                               1500 K Street NW, Suite 900
                               Washington, DC 20005
                               Telephone: (202) 662-8300
                               jpowers@lawyerscommittee.org
       Case 1:20-cv-01587-WMR Document 62 Filed 12/04/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 4th day of December, 2020, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system.


                                /s/ John Powers
                                John Powers
                                Lawyers’ Committee for Civil Rights Under Law
                                1500 K Street NW, Suite 900
                                Washington, DC 20005
                                Telephone: (202) 662-8300
                                jpowers@lawyerscommittee.org
